Citation Nr: 0011896	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  The Board construes the issue to be:  Whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for amblyopia and anopsia of the 
right eye and, if so, whether all the evidence both old and 
new warrants the grant of service connection.

2.  The Board construes the issue to be:  Whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for fungal infection 
(onychomycosis) of the hands and feet, and, if so, whether 
all the evidence both old and new warrants the grant of 
service connection.

3.  The Board construes the issue to be:  Whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for a stomach disorder (now 
claimed gastritis and colon polyps) and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection.

4.  Entitlement to service connection for farsightedness, 
astigmatism and presbyopia of the left eye.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for peripheral 
neuropathy.

9.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for bronchitis.

11.  Entitlement to an increased (compensable) disability 
rating for tinea versicolor of the back, trunk, side and 
abdomen.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

The New Orleans, Louisiana, Department of Veterans (VA), 
Regional Office (RO) granted service connection and assigned 
a 10 percent disability rating for tinea versicolor of the 
back, trunk, side and abdomen in an April 1971 rating 
decision.  Service connection for bilateral hyperopic 
astigmatism and amblyopia of the right eye was denied.

In March 1976, the RO discontinued payment for service-
connected tinea versicolor as the veteran failed to report 
for his scheduled VA examination.  To date, the veteran has 
been unable to re-establish entitlement to a compensable 
disability rating for this service-connected tinea 
versicolor.

In April 1979, the RO issued a rating decision which, in 
pertinent part, denied entitlement to service connection for 
fungus of the hands and feet, on a direct basis, as well as 
service connection for the veteran's right eye conditions, on 
a new and material basis.  He filed a timely notice of 
disagreement (NOD), and was issued a statement of the case 
(SOC) in June 1979.  The veteran apparently did not receive a 
copy of the SOC, and one was reissued in December 1981.  In 
January 1982, the veteran filed a substantive appeal wherein 
he withdrew his right eye disorder claim from appellate 
consideration.  However, the veteran raised several other 
claims, to include entitlement to service connection for a 
stomach disorder.  He thereafter presented testimony as to 
his claim seeking entitlement to service connection for 
fungus of the hands and feet at a personal hearing held by 
the Rating Board at the local VARO March 1982.  The Rating 
Board confirmed and continued the denial of the benefit 
sought in an April 1982 supplemental statement of the case 
(SSOC).

In late-April 1982, the RO denied entitlement to service 
connection for multiple disabilities to include a stomach 
disorder.  The veteran was informed of these adverse 
determinations, as well as provided with an 'Appeal Notice,' 
by VA letter dated May 18, 1982.  He did not initiate an 
appeal, and the portion of the rating decision relating to 
his stomach disorder became final.

In November 1982, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for fungal infection 
of the hands and feet on a direct basis.

These current matters come to the Board on appeal from an 
October 1994 rating decision of the New Orleans VARO, which 
denied entitlement to service connection for fungal infection 
of the hand and feet as secondary to Agent Orange (AO) 
exposure.  The RO also denied entitlement to an increased 
disability rating for tinea versicolor and service connection 
for PTSD.  The veteran's claim for service connection for 
(unspecified) residuals of microwave radiation exposure was 
denied as not well grounded.  He filed a timely NOD, and was 
issued a SOC in April 1995.

In July 1995, the veteran filed a VA Form 9, Appeal to the 
Board, wherein he clarified that he was seeking service 
connection for bone spurs in the jaw and hands, colon polyps, 
stomach problems, bronchitis, arthritis and fibromyalgia due 
to microwave radiation exposure.  The RO confirmed and 
continued the denial of the veteran's microwave radiation 
claims by rating decision and SSOC issued later that month.

In May 1996, the veteran presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO.  
He thereafter submitted 'new' claim of entitlement to service 
connection for peripheral neuropathy in August 1996.  He also 
offered an alternative theory of service connection for bone 
spurs and colon polyps, claiming that they were secondary to 
his peripheral neuropathy.  The HO confirmed and continued 
the denial of the benefits on appeal by SSOC issued in 
November 1996.  Later that month, the veteran submitted 
another VA Form 9, wherein he claimed that his peripheral 
neuropathy was secondary to AO exposure.

The RO denied entitlement to the veteran's 'additional' 
claims for service connection for peripheral neuropathy 
secondary to AO exposure, as well as bone spurs and colon 
polyps secondary to peripheral neuropathy in a December 1996 
rating decision.  His peripheral neuropathy claims were 
included as additional issues in the January, February and 
May 1997 SSOCs.  His May 1997 VA Form 9 is hereby accepted as 
his substantive appeal regarding the 'additional' peripheral 
neuropathy claims.

In October 1997, the veteran presented testimony as to all of 
the above-mentioned issues at a personal hearing held by the 
HO at the local VARO.  At that time, he also offered 
testimony as to several 'additional' claims for service 
connection as a result of AO or microwave radiation exposure, 
to include: (1) tinnitus; 
(2) amblyopia and anopsia of the right eye, as well as 
refractive error (double vision) of the left eye; and (3) 
vertigo.  The HO denied entitlement to all of the benefits 
sought in a March 1998 SSOC.  The veteran's April 1998 VA 
Form 9 is hereby accepted as his substantive appeal as to his 
'additional' service connection claims.

In November 1999, the veteran offered testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  At the pre-hearing conference, the veteran 
submitted a statement wherein he withdrew his claims for bone 
spurs in the jaw and hands.  In addition, he also withdrew AO 
and microwave radiation exposure as bases for consideration 
of entitlement to service connection.  Accordingly, his 
service connection claims will now only be adjudicated on a 
direct basis.


REMAND

I.  New and Material Evidence Claims

As noted above, the veteran has essentially removed AO and 
microwave radiation exposure as bases for consideration of 
his service connection claims.  Accordingly, the Board must 
now review his claims on a direct basis.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a 
matter such as this the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  A preliminary review of the record 
reveals that the veteran's claims for service connection for 
amblyopia and anopsia of the right eye; fungal infection 
(onychomycosis) of the hands and feet; and a stomach disorder 
are the subject of prior final denials.  In addition, the 
veteran's 'new' claims for service connection for gastritis 
and colon polyps are deemed to constitute the same 
disabilities as considered in his earlier stomach disorder 
claim.  The Board finds this case analogous to the facts in 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997), where the 
Court held that claims for service connection for a "lung 
condition" and "chronic bronchitis" were the same as a 
claim for service connection for "a chronic lung condition 
secondary to asbestos exposure." (citing Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); McGraw v. Brown, 7 
Vet. App. 138, 142 (1994)).  Therefore, the issue on appeal 
has been restyled, as stated above.

Having restyled the issues on appeal, however, the Board 
notes that the RO has neither considered any of these issues 
on a new and material basis, nor provided the veteran with a 
copy of the pertinent laws and regulations concerning new and 
material evidence.  Consequently, in order to accord due 
process, and avoid any prejudice to the veteran, the Board 
must remand these claims for readjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  VA Treatment Records

The Board further notes that the law provides that "a person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a)  (West 1991).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to ensure that the veteran is provided full due 
process.  38 C.F.R. § 3.103  (1999).  During the course of 
the November 1999 personal hearing, the veteran's accredited 
representative pointed out that many of the treatment records 
received from the VA Medical Center in Alexandria (VAMC-
Alexandria) were for a different veteran (with the same last 
name).  A review of these records confirmed this assertion.  
The Board observes that well-established legal precedent 
holds that VA has constructive notice of medical records in 
its possession.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, all VAMC-Alexandria in/outpatient, 
clinical, and special study reports relating to treatment 
received by this veteran for the disabilities at issue must 
be obtained and associated with the claims file.

The Board makes no finding as to whether the veteran has 
presented well grounded claims, invoking a duty to assist 
with evidence in support of his claims pursuant to 
38 U.S.C.A. § 5107(a)  (West 1991).

III.  Increased Rating

The veteran's claim of entitlement to an increased 
(compensable) disability rating for tinea versicolor of the 
back, trunk, side and abdomen is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his increased rating claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  This 
includes the duty to obtain VA examinations which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought, as well as the duty to obtain all relevant 
treatment records referred to by the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations must also 
address the rating criteria in relation to the veteran's 
symptoms.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In reference to skin disorders, the Court has held that the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed by rating adjudicators, and 
that a skin disorder should be considered, whenever possible, 
at a time when it is most disabling.  Bowers v. Brown, 2 Vet. 
App. 675 (1992); Ardison v. Brown, 6 Vet. App. 405 (1994).  
During the course of his November 1999 hearing, the veteran 
contended that his tinea versicolor is essentially worse 
during the summertime.  A review of the record, however, 
reveals that his last VA dermatological examination was 
conducted in late-October 1997.  Insofar, as this case is 
already being returned to the RO and its has been over 2 
years since the veteran's last examination, the Board would 
find it useful for the RO to schedule the veteran for a more 
extensive dermatological examination during the summertime, 
if possible.

Accordingly, further appellate consideration will be deferred 
and this case is remanded to the RO for the following:


1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected tinea 
versicolor, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including 
treatment and hospitalization records 
developed at the VA Medical Center in 
Alexandria from January 1992 to the 
present, should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the RO should schedule the 
veteran for a complete VA dermatological 
examination in order to fully evaluate 
the current nature and degree of severity 
of the service-connected chronic tinea 
versicolor of the back, trunk, side and 
abdomen.  If possible, said examination 
should be scheduled when the veteran's 
skin disorder is most disabling, which he 
claims is during the summertime.  The 
veteran's claims folder must be made 
available to and independently reviewed 
by this examiner prior to examination of 
the veteran.  All indicated special 
studies deemed necessary should be 
accomplished.  The examiner is 
specifically requested to indicate 
whether there is exudation, constant 
itching, extensive lesions, ulceration, 
crusting or marked disfigurement.  A copy 
of this report must thereafter be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison at 407.

4.  After the development requested above 
has been completed, the RO should again 
review the entire record, utilizing the 
standard set forth in 38 C.F.R. 
§ 3.156(a) (1999), to determine if new 
and material evidence has been submitted 
to reopen his claims for service 
connection for amblyopia and anopsia of 
the right eye; fungal infection 
(onychomycosis) of the hands and feet; 
and a stomach disorder.  It is important 
that this analysis be conducted in 
accordance with the holdings of the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356 (1998) (that a claim 
raise a 'reasonable possibility' of 
changing the previous disallowance is not 
a reasonable interpretation of the 
regulatory provisions pertaining to new 
and material evidence), and the Court's 
decisions in Winters w. West, 12 Vet. 
App. 203 (1999), and Elkins v. West, 12 
Vet. App. 209 (1999) (if new and material 
evidence has been presented, a claim must 
still be well-grounded before it may be 
reopened and evaluated on the merits).

5.  The RO should also re-adjudicate the 
veteran's remaining service connection 
and increased rating claims, with special 
attention being made to the additional 
evidence submitted or obtained on his 
behalf.

6.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Thereafter, the veteran and his representative, if any, 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


